 18-10509-shlCase
               Doc1:19-cv-09452 DocumentEntered
                   1145 Filed 10/15/19    1 Filed10/15/19
                                                  10/11/1910:10:22
                                                             Page 1 of 5 Document
                                                                    Main
                                      Pg 1 of 17

UNITED STATE DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
NIRAV MODI, INC,

                                             Plaintiff,                 Case No.:

        -against-
                                                                        NOTICE OF REMOVAL
MALCA-AMIT USA, LLC,

                                             Defendant.



------------------------------------------------------------------------x

TO THE CLERK OF THE COURT:


        PLEASE TAKE NOTICE that Defendant Malca-Amit USA, LLC ("Defendant"), by and

through its attorneys Clyde & Co U.S. LLP, hereby removes to this Court that certain civil action

entitled Nirav Modi, Inc. v. Malca-Amit USA, LLC, bearing index number 655360/2019 which is

currently pending in the Supreme Court of the State of New York, County of New York and is

related to the Chapter 11 Bankruptcy of Firestar Diamond, Inc. pending in the Bankruptcy Court

for the Southern District of New York (In re Firestar Diamond, Inc., 18-10509-shl) (the

"Bankruptcy Action"), in accordance with 28 U.S.C. §§ 1441, 1452 and Federal Rule of

Bankruptcy Procedure 9027(a). In support of this Notice of Removal, Defendant states the

following:


                                           The State Court Action


        1.       On September 16, 2019, Nirav Modi, Inc ("Plaintiff") filed a Summons with

Complaint ("Complaint") against Defendant in the Supreme Court of the State of New York,

County of New York, bearing Index no. 655360/2019 (the "State Court Action").



                                                          1
 18-10509-shlCase
               Doc1:19-cv-09452 DocumentEntered
                   1145 Filed 10/15/19    1 Filed10/15/19
                                                  10/11/1910:10:22
                                                             Page 2 of 5 Document
                                                                    Main
                                      Pg 2 of 17
      2.       On September 23, 2019, Plaintiff served Defendant with the Complaint in the

State Court Action.


      3.       As alleged in the Complaint, Plaintiff claims that it arranged for Defendant to

ship goods from Plaintiff's store in Honolulu, Hawaii to Defendant's offices in New York, New

York (the "Shipped Goods"). On February 26, 2018, Firestar Diamond, Inc. filed the

Bankruptcy Action. At that time, the Shipped Goods were stored in the offices of the

Defendant. Plaintiff alleges that those Defendants wrongfully did not return those good upon

demand and seeks damages for the loss of those goods.


                            Firestar Diamond, Inc.'s Bankruptcy


      4.       On February 26, 2018, Firestar Diamond, Inc. filed the Bankruptcy Action.


      5.       On June 7, 2018, a Chapter 11 Trustee (the "Trustee") was appointed in the

Bankruptcy Action.


      6.       On February 7, 2019, the Trustee filed a motion seeking a court order

authorizing the Trustee to sell the Shipped Goods that were delivered to it pursuant to its

demand.


      7.       On March 5, 2019, the Bankruptcy Court entered an order authorizing the

Trustee to sell the Shipped Goods and escrow the proceeds from the sale.


      8.       On April 12, 2019, the Trustee filed a Notice of Presentment of Stipulation

between the Plaintiff and the Trustee authorizing the Trustee to sell certain Shipped Goods.


      9.       On May 7, 2019, the Bankruptcy Court entered the stipulation and order

authorizing the Trustee to sell the Shipped Goods and escrow proceeds (the "Sale of

Inventory").
                                                2
 18-10509-shlCase
               Doc1:19-cv-09452 DocumentEntered
                   1145 Filed 10/15/19    1 Filed10/15/19
                                                  10/11/1910:10:22
                                                             Page 3 of 5 Document
                                                                    Main
                                      Pg 3 of 17
                                     The Basis for Removal


       10.    Defendants seek removal of the State Court Action to this Court pursuant to 28

U.S.C. §§ 1441 and 1452 on the ground that it is an action is related to and arising out of the

Bankruptcy Action.


       11.    This is an action in which this Court has original jurisdiction pursuant to 28

U.S.C. §§ 1334(b) and 1452(a).


       12.    Defendant is removing this action because the Trustee requested delivery of the

Shipped Goods, the sale of same was agreed to by Plaintiff and the Trustee in the Bankruptcy

Action and was approved by that court, and it is believed that the bankruptcy estate claims

ownership of the Shipped Goods.


       13.    Pursuant to 28 U.S.C. § 1452, "[a] party may remove any claim or causes of

action...to the district court where such civil action is pending, if such district court has

jurisdiction of such claim or cause of action under section 1334 of this title." 28 U.S.C. §

1452(a); see also FED. R. BANKR. PROC. 9027. Section 1334 provides that "the district courts

shall have original but not exclusive jurisdiction of all civil proceedings arising under title 11, or

arising in or related to cases under title 11." 28 U.S.C. § 1334(b). The District Court – and the

Bankruptcy Court – have original jurisdiction over the State Court Action because it is "related

to" and arising from the Bankruptcy Action.


       14.     "Litigation is related to a bankruptcy proceeding if the action's outcome might

have any conceivable effect on the bankruptcy estate." Post Investors LLC v. Gribble, No. 12

Civ. 4479(ALC)(AJP), 2012 WL 4466619 (S.D.N.Y. Sept. 27, 2012) (quoting Parmalat Capital

Fin. ltd. v. Bank of Am. Corp., 639 F.3d 572, 579 (2d Cir. 2011)).



                                                  3
 18-10509-shlCase
               Doc1:19-cv-09452 DocumentEntered
                   1145 Filed 10/15/19    1 Filed10/15/19
                                                  10/11/1910:10:22
                                                             Page 4 of 5 Document
                                                                    Main
                                      Pg 4 of 17
      15.     The property at issue in the State Court Action has been sold by the Trustee

pursuant to order of the Bankruptcy Court.


      16.     The State Court Action is related to the Bankruptcy Action since the outcome of

the State Court Action will determine who is entitled to the proceeds of the Sale of Inventory and

resolve all claims in the State Court Action.


      17.     This Notice of Removal is timely pursuant to Rule 9027(a)(3) of the Federal Rules

of Bankruptcy as it is filed within thirty (30) days after Defendant were served by Plaintiff with

the Complaint. FED. R. BANKR. PROC. 9027(a)(3).


      18.     In accordance with the requirements of Bankruptcy Rule 9027(a)(1), Defendant

asserts that, upon removal, the causes of action asserted in the State Court Action are core

proceedings pursuant to 28 U.S.C. §§ 157 and 1334. Moreover, to the extent that any claim

asserted is deemed a non-core proceeding, Defendant consents to the entry of final orders or

judgments by the Bankruptcy Court.


      19.     A copy of the Complaint is annexed hereto as Exhibit A.


      20.     Concurrently with the filing of this notice of removal and pursuant to 28 U.S.C.

§ 1446(d), Defendant will promptly give written notice of this Notice of Removal to Plaintiff’s

counsel of record and will file a copy of this Notice of Removal with the clerk of the state

court in which the NY State Court Action is pending.




                                                4
18-10509-shlCase
              Doc1:19-cv-09452 DocumentEntered
                  1145 Filed 10/15/19    1 Filed10/15/19
                                                 10/11/1910:10:22
                                                            Page 5 of 5 Document
                                                                   Main
                                     Pg 5 of 17




      Dated: New York, New York
      October 11, 2019
                                           Respectfully submitted,
                                           CLYDE & CO US LLP


                                           By: ____________________
                                               Peter J. Rossi
                                           The Chrysler Building
                                           405 Lexington Avenue, 16th Floor
                                           New York, New York 10174
                                           Phone: (212) 710-3900
                                           Fax: (212) 710-3950
                                           Email: peter.rossi@clydeco.us




To:    VOZZOLO LLC
       Antonio Vozzolo
       499 NY-304
       New City, NY 10956

       THE BUZBEE LAW FIRM
       Anthony G. Buzbee
       Peter K. Taaffe
       JP Morgan Chase Tower
       600 Travis Street, Suite 7300
       Houston, TX 77002




                                       5
          CaseDoc
18-10509-shl   1:19-cv-09452 Document 1-1
                  1145 Filed 10/15/19        Filed
                                       Entered     10/11/19
                                                 10/15/19    Page 1 of
                                                          10:10:22     12 Document
                                                                    Main
                                     Pg 6 of 17




                        Exhibit A
          CaseDoc
18-10509-shl   1:19-cv-09452 Document 1-1
                  1145 Filed 10/15/19        Filed
                                       Entered     10/11/19
                                                 10/15/19    Page 2 of
                                                          10:10:22     12 Document
                                                                    Main
                                     Pg 7 of 17
                                                        
                                                             
                                                                                        
                                                                                                
                
                 ! " !# "$% &'
                 ()!* $ 
                 + , -%. ,.

                       

              & /"%     . 01 ! "!!2.134




                  ! "       #   $                  # "! %   &
    
                                 &89 :1&% & % ; ('.$'.  & /"%               % 1('
    $% '( !                   "  %  !%         !
    $ )                           + , -  !#2 "              !%. ,
                                           < 
     $                        =* )  !!
     &#%        & !          !  "#!%. + , -%. ,
       #$  !             =# ;  "$   ! >2>
    *$  !                    + , -
            & $         !*  5# )! !* $ ) !*   % ? $ ) !* 5# ) $
                                          01  !04 #  ! 55!  + 5!4
          '( ) '(          !  9 @@ 
                                          9:AA: : 
                                          > , >
                                           + !#%. ,.
                                            
       %                         ":; ; +!* !!%.$ ./;" ?! 1#  %.AB

                                          &  ":;

                                          3      !)! %.      .'#C !' 

                                        !  "#!
                                   " $
                                          " ! >
                                          * %.& .>
     +,                             
                                            ! C+ !- +' 




                                                                                        ;   ) .  "
                                                                                        &) !  5#5  !* !!!  )  
                                                                                          ! 6  5 -    # 5   $55 !
                                                                                        !* ! )  7 - )' * ) !  5   !
                                                                                         !! !       ! !* !  ) ! % !*
                                                                                         ! ) 5 % !* + 5!%  # ) ! 
                                                                                         !5  !* 5  ! !*$' 8! 
                                                                                          )  !! 5 5  ! 5 )  !-
                                                                                         ! ! ' " !   !)5  !
                                                                                         ) ! ) -  #%  !  !!'
18-10509-shl
          CaseDoc 1145 Filed 10/15/19
               1:19-cv-09452           Entered
                             Document 1-1        10/15/19
                                             Filed        10:10:22
                                                   10/11/19         Main
                                                             Page 3 of 12 Document
                                     Pg 8 of 17
18-10509-shl
          CaseDoc 1145 Filed 10/15/19
               1:19-cv-09452           Entered
                             Document 1-1        10/15/19
                                             Filed        10:10:22
                                                   10/11/19         Main
                                                             Page 4 of 12 Document
                                     Pg 9 of 17
18-10509-shl
          CaseDoc 1145 Filed 10/15/19
               1:19-cv-09452           Entered
                             Document 1-1        10/15/19
                                             Filed        10:10:22
                                                   10/11/19         Main
                                                             Page 5 of 12 Document
                                    Pg 10 of 17
18-10509-shl
          CaseDoc 1145 Filed 10/15/19
               1:19-cv-09452           Entered
                             Document 1-1        10/15/19
                                             Filed        10:10:22
                                                   10/11/19         Main
                                                             Page 6 of 12 Document
                                    Pg 11 of 17
18-10509-shl
          CaseDoc 1145 Filed 10/15/19
               1:19-cv-09452           Entered
                             Document 1-1        10/15/19
                                             Filed        10:10:22
                                                   10/11/19         Main
                                                             Page 7 of 12 Document
                                    Pg 12 of 17
18-10509-shl
          CaseDoc 1145 Filed 10/15/19
               1:19-cv-09452           Entered
                             Document 1-1        10/15/19
                                             Filed        10:10:22
                                                   10/11/19         Main
                                                             Page 8 of 12 Document
                                    Pg 13 of 17
18-10509-shl
          CaseDoc 1145 Filed 10/15/19
               1:19-cv-09452           Entered
                             Document 1-1        10/15/19
                                             Filed        10:10:22
                                                   10/11/19         Main
                                                             Page 9 of 12 Document
                                    Pg 14 of 17
18-10509-shl
          CaseDoc 1145 Filed Document
               1:19-cv-09452 10/15/19 1-1
                                       Entered
                                            Filed10/15/19
                                                  10/11/1910:10:22
                                                            Page 10 Main
                                                                    of 12Document
                                    Pg 15 of 17
18-10509-shl
          CaseDoc 1145 Filed Document
               1:19-cv-09452 10/15/19 1-1
                                       Entered
                                            Filed10/15/19
                                                  10/11/1910:10:22
                                                            Page 11 Main
                                                                    of 12Document
                                    Pg 16 of 17
18-10509-shl
          CaseDoc 1145 Filed Document
               1:19-cv-09452 10/15/19 1-1
                                       Entered
                                            Filed10/15/19
                                                  10/11/1910:10:22
                                                            Page 12 Main
                                                                    of 12Document
                                    Pg 17 of 17
